DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Examiner makes notes of the notice to Applicant, mailed 12 September 2019, regarding a properly executed inventor’s oath or declaration that has not be received.

Specification
The disclosure is objected to because of the following informalities:  Examiner suggests changing “the aside” to --the side-- (paragraph 0008, line 10).  Appropriate correction is required.

Claim Objections
Claim 20 is objected to because of the following informalities.  Examiner suggests the changes below:
“by an airbag system” be changed to --by the airbag system-- (line 3);
“activating a side curtain airbag” be changed to --activating the side curtain airbag-- (line 9).
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 20 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the claimed invention is directed to non-statutory subject matter, and as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 positively recites an occupant.  Examiner suggests claiming the occupant more functionally, such as by using the phrase “configured to”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada et al. (US 2018/0354450).  Yamada et al. discloses an airbag (#15; first embodiment pointed out below, other 
a first side panel (including right side protrusion inflation portion #32)
a second side panel (including left side protrusion inflation portion #29), the second side panel including an enlarged panel size configuration relative to the first side panel (#32; figure 2, 3, 7, 10, 12, 13; paragraph 0048)
a main panel (including rear wall portion #26 of main body inflation portion #17) coupled to the first side panel (#32) along a first seam (sewing coupling walls #48, 49; figure 7; paragraph 0054) and coupled to the second side panel (#29) along a second seam (sewing coupling walls #43, 44; figure 7; paragraph 0053)
wherein the main panel (#26) includes a curved configuration along the second seam (sewing coupling walls #43, 44) to match expansion of the second side panel (#29; figures 3, 5, 7)
wherein the main panel (#26) and the second side panel (#29) are configured to provide protection for an oblique crash event to absorb energy from occupant movement in the oblique direction, and to retain and reduce head rotation (rotation of head #MH) of an occupant (#MP; has the ability to so perform; paragraph 0048; figure 12)
wherein the main panel (#26), the first side panel (#32), and the second side panel (#29) are each formed from a planar material (figures 8, 9), an entire first edge of the main panel is joined to an entire outer edge of the first side panel by the first seam (sewing coupling walls #48, 49; figures 3, 4, 6, 7), and an entire second edge of the main panel is joined to an entire outer edge of the second side panel by the second seam (sewing coupling walls #43, 44; figures 3, 5, 7)
wherein the main panel (#26) and the second side panel (#29) form a bulging region having increased volume for protection in the event of an oblique crash event occurring on a driver side (left side) of a vehicle (#V; figures 2, 10, 12; paragraph 0048)
wherein the curved configuration of the main panel (#26) and the second side panel (#29) are configured to provide expansion of the airbag (#15) in an inboard direction and opposite the oblique direction, the expansion configured to limit occupant head rotation (rotation of head #MH) due to movement of the airbag toward the center of the vehicle (has the ability to so perform; paragraph 0048; figure 12)
wherein the main panel (including rear wall portion #26 of main body inflation portion #17) includes an opening (gas inflow port #21) configured to engage with an inflator (#8; has the ability to so perform; figures 1-3, 7, 8, 10; paragraph 0043)
wherein the airbag (#15) is configured to be mounted to at least one of a vehicle dashboard (dashboard #1; figures 1, 2; paragraph 0035), steering wheel, and vehicle compartment
wherein the airbag (#15) is configured to operate with a side curtain airbag (#92), the first side panel (#32) configured to contact the side curtain airbag when the side curtain airbag is inflated to control volume and loading of the airbag (has the ability to so perform; figures 10-13; paragraphs 0047, 0072-0078)
wherein the second side panel (#29) includes an enlarged surface area for an inboard direction of the airbag (#15) relative to surface area provided by the first side panel (#32), the second side panel including an enlarged height relative to the first side panel (height, as measured in vertical direction, of left side protrusion inflation portion #29 is greater than height of right side protrusion inflation portion #32 due to protrusion amount from rear wall portion #26 of left side protrusion inflation portion #29 being greater than protrusion amount from rear wall portion #26 of right side protrusion inflation portion #32; figures 3-6)
wherein the first side panel (#32) and the second side panel (#29) have non-uniform shapes (figure 9)
at least one internal tether (including #60L, 60R) attaching to the first side panel (#32) and to the second side panel (#29), the at least one tether configured to bias volume of the airbag (#15) about a centerline (#CL) of the main panel (#17; has the ability to so perform; figures 3, 7, 10, 12, 13; paragraphs 0040, 0056-0080).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraiwa et al. (US 2017/0088083).  Hiraiwa et al. discloses a method for controlling an airbag system (#SM1, other embodiments may also apply) configured to protect a vehicle occupant (#MP) in an oblique crash event (has the ability to so perform; paragraphs 0033, 0060, 0061), the method comprising:
detecting, by an airbag system (#SM1), a crash event (via control device; paragraphs 0033, 0054, 0059-0061)
controlling, by the airbag system (#SM1), activation of an airbag (#85) and a side curtain airbag (#20), wherein controlling includes
activating the airbag (#85) to provide protection for an oblique crash event to absorb energy from occupant movement in the oblique direction and to retain and reduce head rotation of an occupant (#MP; has the ability to so perform; paragraphs 0033, 0054, 0059-0061; figures 1-4)
activating a side curtain airbag (#20) configured to contact a first side panel (at side surface #85b) of the airbag (#85; paragraphs 0058, 0062; figure 4), the side curtain airbag configured to control volume and loading of the airbag when inflated (has the ability to so perform; volume characteristics discussed throughout specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2018/0354450) in view of Hiraiwa et al. (US 2017/0088083).  Yamada et al. discloses an airbag system (#M), as set forth above, and discloses activation of the airbag (#15) and the side curtain airbag (#92) when front, oblique, and offset collisions of the vehicle (#V) occur (paragraph 0038), but Yamada et al. does not specifically disclose detecting a crash event or controlling the airbag system.  Hiraiwa et al. teaches a method for controlling an airbag system (#SM1, other embodiments may also apply) configured to protect a vehicle occupant (#MP) in an oblique crash event (has the ability to so perform; paragraphs 0033, 0060, 0061), as set forth above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the detecting and control methods as taught by Hiraiwa et al., to improve the airbag system of Yamada et al., for the predictable result of effectively detecting crash events and controlling inflation of the airbags.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags configured to protect a vehicle occupant in an oblique crash event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616